Title: Joseph Breintnall to Peter Collinson, 7 November 1732
From: Breintnall, Joseph
To: Collinson, Peter


Sir
Philada. 9br. 7th [November 7], 1732

Your Goodness in assisting Mr. Hopkinson in the Choice and Purchase of our Books, and the valuable Present you have so generously made us, demand our most grateful Acknowledgements. An Undertaking like ours, was as necessary here, as we hope it will be useful; there being no Manner of Provision made by the Government for publick Education, either in this or the neighbouring Provinces, nor so much as a good Booksellers Shop nearer than Boston.
Every Encouragement to an Infant Design, by Men of Merit and Consideration, gives new Spirit to the Undertakers, strengthens the Hands of all concern’d, and greatly tends to secure and establish their Work; Hence, as well as from the noble Knowledge communicated in the Books you have given us, will arise the lasting Obligation we shall find ourselves under to Mr. Collinson. We wish you every kind of Happiness and Prosperity, and particularly that you may never want Power nor Opportunity of enjoying that greatest of Pleasures to a benevolent Mind, the giving Pleasure to others.
Signed by Order of the Library Company of Philadelphia
Joseph Breintnall Secry
 Endorsed: On sending a present of Books to the Library Company of Pensilvania—Just Establish’d.
